Citation Nr: 0429276	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to April 1979, and had subsequent periods of 
active and inactive duty training (ACDUTRA & INACDUTRA) in 
the reserves.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Anchorage Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

A May 2003 rating decision also denied service connection for 
a right knee disability.  That matter is not before the 
Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, it is noteworthy that in January 2004 written 
arguments the veteran's representative asserts an alternative 
theory of entitlement to the benefit sought, i.e., as 
secondary to a "service connected" right knee disability.  
This is to advise the veteran and his representative that 
service connection has not been established for a right knee 
disability.

The veteran's claim is based, at least in part, on a theory 
of entitlement essentially to the effect that his left knee 
disability arose from repetetive trauma to the knees he 
sustained while on ACDUTRA and INACDUTRA (and also while 
training not on active duty, ACDUTRA, or INACDUTRA to 
maintain fitness for required military duties).  While there 
is no provision in the applicable law for compensating 
disability sustained in the course of, or as a result of, 
training during periods of time that were not active duty, 
ACDUTRA or INACDUTRA, compensation is payable for 
disabilities due to injuries incurred or aggravated in the 
course of, or as a result of, ACDUTRA or INACDUTRA.
Here, the records includes some documentation that the 
veteran had periods of ACDUTRA and INACDUTRA from 1979 to 
1985, but the actual dates of such periods are not certified, 
and there is no report of any injuries or description of his 
duties during periods of ACDUTRA/INACDUTRA.  

It also appears that pertinent medical records may be 
outstanding.  On November 2002 VA examination, the veteran 
alleged that in July 1980, while on active duty [for 
training?] he was treated for a swollen left knee after 
sustaining an injury jumping off of an 18 foot wall [for 
pentathlon training team].  He claimed that he has had 
intermittent pain in the left knee ever since that injury.  
The VA examiner opined that the veteran's left knee 
disability was related to such injury.  However, the 
probative value of that opinion must be assessed considering 
that it is based solely on history provided by the veteran 
that as of yet is not supported by the evidence of record.  
As any record of an injury such as the veteran described 
would be critical to the veteran's claim, further development 
is indicated.  

In October 2003, Dr. J.M., a private physician, opined that 
the veteran's knee disability could be related to his 
strenuous duties as an infantryman.  That opinion was couched 
in speculative terms (not in language comporting to the 
required standard of proof, i.e., at least as likely as not).  

Finally, the veteran has also alleged an alternative theory 
of entitlement that has not been adequately developed, i.e., 
that the left knee disability is secondary to his service 
connected left ankle disability.  In a claim seeking service 
connection for a claimed disability, all theories of 
entitlement must be explored/addressed.

Accordingly, this case is REMANDED for the following:

1.  The RO must arrange for verification 
of all of the veteran's specific periods 
of ACDUTRA and INACDUTRA.  He must 
assist in this matter by providing at 
least some indication of the extent of 
these periods (and any documentation he 
has in his possession).
2.  The RO should also arrange for 
exhaustive development (including from 
the his service personnel records, unit 
reports, orders, etc.) to ascertain the 
nature of the veteran's duties while on 
ACDUTRA and INACDUTRA.  It should 
specifically be determined whether, and 
to what extent, he engaged in pentathlon 
training while on ACDUTRA/INACDUTRA. In 
addition, the RO must arrange for 
exhaustive development to obtain complete 
records of any treatment/examination the 
veteran received for his left knee on 
ACDUTRA or INACDUTRA.  Of particular 
interest is the report of his alleged 
treatment for a left knee injury in July 
1980.  He must assist in this matter by 
identifying where the treatment took 
place.  If that record is not available, 
it must be so certified for the record.  

3.  The RO must then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the nature and 
likely etiology of his left knee 
disability.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
specifically opine whether the veteran's 
current left knee disability was at least 
likely as not incurred or aggravated as a 
result of an injury or event in service 
(including ACDUTRA or INACDUTRA) or was 
caused or aggravated by service connected 
left ankle disability.  The examiner 
should be advised that any injury/trauma 
sustained during a period of time that 
was not a certified period of active duty 
or ACDUTRA or INACDUTRA may not be 
considered in determining whether the 
knee disability is related to service.  
The examiner must explain the rationale 
for any opinion given.

3.  The RO should then re-adjudicate 
the claim (considering both direct and 
secondary theories of entitlement to 
the benefit sought).  If it remains 
denied, an appropriate supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should have the opportunity to respond.  
The case should then be returned to the 
Board for further review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


